Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1 and 12
Cancelled: 2-5, 9, 11 and 14
Added: None
Therefore, claims 1, 6-8,10, 12-13 and 15-20 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0221065 A1, hereinafter “Kim”) in view of Chen (US 2018/0188577 A1, hereinafter “Chen”), Yamamoto et al. (US 2011/0249042 A1, hereinafter “Yamamoto”) and Tsuge (US 2007/0132674 A1, hereinafter “Tsuge”). 

As to claim 1, Kim (Fig. 5A) discloses a method of driving a foldable display device comprising a first display panel (620) and a second display panel (630) that are foldable onto each other (Para. 0067), the method comprising: 
detecting a first gaze angle of a viewer with respect to the first display panel (θ1) and a second gaze angle of the viewer with respect to the second display panel (θ2);  
determining a first image corresponding to the first gaze angle and a second image corresponding to the second gaze angle based on a mapping table that stores expected gaze angles and
optimal compensation mapped to the expected gaze angles (Fig. 4A-4C; Para. 0043), 
wherein the detecting the first gaze angle and the second gaze angle (Fig. 5A) comprises:
sensing a folding angle (Fig. 3B element θ) between the first display panel (620) and the second display panel (630) using at least one sensing device (651; Para. 0060-0061, the folding angle θ is calculated by using the information from the gyro sensors 651 and 652);
calculating the first gaze angle (Fig. 5A element θ1) based on the folding angle (Para. 0070, The first gaze angle is calculated based on the viewer position information and the bending information. The bending information is interpreted to read on the recited limitation “based on the folding angle” as the folding angle θ is calculated by using the data from gyro sensors 651 and 652.); and
calculating the second gaze angle (θ1) based on the folding angle (Para. 0070, similarly the second gaze angle is calculated).
Kim does not disclose determining a first red, green, blue (RGB) luminance ratio corresponding to the first gaze angle and a second RGB luminance ratio corresponding to the second gaze angle based on a mapping table that stores expected gaze angles and optimal RGB luminance ratios mapped to the expected gaze angles,
performing a first color shifting operation on the first display panel by 
changing a ratio between a red color luminance, a green color luminance, and a blue color luminance of the first display panel by applying first weighted values to the red color luminance, the green color luminance, and the blue color luminance of the first display panel based on the first RGB luminance ratio, and adjusting currents flowing through organic light-emitting elements of the display pixels of the first display panel by controlling a power voltage or using an additional current source; and 
adjusting currents flowing through organic light-emitting elements of the display pixels of the first display panel based on the first gaze angle without compensating data to be applied to the pixels, by controlling a power voltage or using an additional current source
performing a second color shifting operation on the second display panel by changing a ratio between a red color luminance, a green color luminance, and a blue color luminance of the first display panel by applying second weighted values to the red color luminance, the green color luminance, and the blue color luminance of the first display panel based on the second RGB luminance ratio. 
However, Chen (Fig. 6a) teaches determining a first red, green, blue (RGB) luminance ratio corresponding to the first gaze angle (α1) and a second RGB luminance ratio corresponding to the second gaze angle (α2) based on a mapping table that stores expected gaze angles and optimal RGB luminance ratios mapped to the expected gaze angles (Para. 0030, 0051, 0063-0064, The optimal white balance is determined for each viewing angle based on the predetermined table. And, the desired white balance is obtained by controlling the ratios relating to the brightness of each of the three colors – red, green and blue. The stored viewing angle is interpreted to read on “expected gaze angle”.),
performing a first color shifting operation on the first display panel by 
changing a ratio between a red color luminance, a green color luminance, and a blue color luminance of the first display panel by applying first weighted values to the red color luminance, the green color luminance, and the blue color luminance of the first display panel based on the first RGB luminance ratio (Fig. 1; Para. 0030-0032, 0034, 0052, The transmittance of red, green and blue light beams are varied based on the viewing angle. Thus, color shift issue occurs as the ratios of the brightness/luminance of the three colors are different. Therefore, the white balance driving voltage is applied which will change the brightness ratio between the red, blue and green colors to achieve the white balance.); and 
performing a second color shifting operation on the second display panel by changing a ratio between a red color luminance, a green color luminance, and a blue color luminance of the first display panel by applying second weighted values to the red color luminance, the green color luminance, and the blue color luminance of the first display panel based on the second RGB luminance ratio (Fig. 3 step S122; Para. 0034, similarly as discussed above RGB luminance ratio would be adjusted for a second display based on the gaze angle). 
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Chen to perform a color shifting compensation for each color based on a viewing angle in the display device disclosed by Kim in order to eliminate the color shift issue by achieving the desired RGB luminance ratio (Chen; Para. 0079). 
	And, Yamamoto teaches adjusting currents flowing through organic light-emitting elements of the display pixels of the first display panel based on the first gaze angle without compensating data to be applied to the pixels (Fig. 3, 7; Para. 0039-0040, 0059, 0076, adjusts drive current for backlight/OLED based on user’s gaze direction and fold angle).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yamamoto to adjust the drive current in the device disclosed by Kim/Chen. The motivation would have been to improve the visibility of the display sections (Yamamoto; Para. 0011). 
Furthermore, Tsuge teaches adjusting currents flowing through organic light-emitting elements of the display pixel by using an additional current source (Fig. 173 element 1731; Para. 0786). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Tsuge to use multiple current sources in the device disclosed by Kim/Chen/Yamamoto. The motivation would have been to allow the flow of current larger than the maximum one (Tsuge; Para. 0784). Yamamoto teaches adjusting drive current based on the gaze direction and folding angle. In combination, Chen/Kim/Yamamoto and Tsuge would teach a display device that would adjust the drive current based on a gaze angle by adjusting the multiple current sources. 
	The above rejection also stands for the similar device of claim 15. 

	As to claim 6, Chen teaches the method of claim 1, wherein the determining the first RGB luminance ratio comprises: 
searching for a first optimal RGB luminance ratio mapped to a first expected gaze angle that
corresponds to the first gaze angle in the mapping table (Para. 0056, 0063, the stored viewing angle is interpreted to read on an expected gaze angle); and 
choosing the first optimal RGB luminance ratio as the first RGB luminance ratio (Para. 0070). 

 	As to claim 7, Chen teaches the method of claim 1, wherein the determining the second RGB luminance ratio comprises: 
searching for a second optimal RGB luminance ratio mapped to a second expected gaze angle
that corresponds to the second gaze angle in the mapping table (Para. 0056, 0063); and 
choosing the second optimal RGB luminance ratio as the second RGB luminance ratio (Para. 0070; similarly the luminance ratio for the second gaze angle can be chosen as Kim discloses the second display panel). 

As to claim 12, Kim (Fig. 5a) discloses a method of driving a display device comprising: 
detecting a gaze angle (θ1) of a viewer with respect to a display panel (620; Para. 0070);  
determining an image corresponding to the gaze angle on a mapping table that stores expected gaze angles and optimal compensation mapped to the expected gaze angles (Para. 0043), 
wherein the detecting the gaze angle (Fig. 5A) comprises:
sensing a folding angle (Fig. 3B element θ) of the display panel (620) using at least one sensing device (651; Para. 0060-0061, the folding angle θ is calculated by using the information from the gyro sensors 651 and 652);
calculating the gaze angle (Fig. 5A element θ1) based on the folding angle (Para. 0070, The gaze angle is calculated based on the viewer position information and the bending information. The bending information is interpreted to read on the recited limitation “based on the folding angle” as the folding angle θ is calculated by using the data from gyro sensors 651 and 652.).
Kim does not disclose determining a red, green, blue (RGB) luminance ratio corresponding to the gaze angle based on a mapping table that stores expected gaze angles and optimal RGB luminance ratios mapped to the expected gaze angles;  and 
performing a color shifting operation on the display panel based on the RGB luminance ratio, and adjusting currents flowing through organic light-emitting elements of the display pixels of the first display panel using an additional current source.
However, Chen teaches determining a first red, green, blue (RGB) luminance ratio corresponding to the first gaze angle (α1) and a second RGB luminance ratio corresponding to the second gaze angle (α2) based on a mapping table that stores expected gaze angles and optimal RGB luminance ratios mapped to the expected gaze angles (Para. 0030, 0051, 0063-0064, The optimal white balance is determined for each viewing angle based on the predetermined table. And, the desired white balance is obtained by controlling the ratios relating to the brightness of each of the three colors – red, green and blue. The stored viewing angle is interpreted to read on “expected gaze angle”.),
performing a color shifting operation on the display panel by changing a ratio between a red color luminance, a green color luminance, and a blue color luminance of the first display panel by applying first weighted values to the red color luminance, the green color luminance, and the blue color luminance of the first display panel based on the RGB luminance ratio (Fig. 1; Para. 0030-0032, 0034, 0052, The transmittance of red, green and blue light beams are varied based on the viewing angle. Thus, color shift issue occurs as the ratios of the brightness/luminance of the three colors are different. Therefore, the white balance driving voltage is applied which will change the brightness ratio between the red, blue and green colors to achieve the white balance.); and 
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Chen to perform a color shifting for each color based on a viewing angle in the display device disclosed by Kim. The motivation would have to eliminate the color shift issue arising due to the different viewing angles by achieving the desired RGB luminance ratio (Chen; Para. 0079). 
And, Yamamoto teaches adjusting currents flowing through organic light-emitting elements of the display pixels of the display panel based on the gaze angle without compensating data to be applied to the pixels (Fig. 3, 7; Para. 0039-0040, 0059, 0076, adjusts drive current for backlight/OLED based on user’s gaze direction and fold angle).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Yamamoto to adjust the drive current in the device disclosed by Kim/Chen. The motivation would have been to improve the visibility of the display sections (Yamamoto; Para. 0011). 
Furthermore, Tsuge teaches adjusting currents flowing through organic light-emitting elements of the display pixel by using an additional current source (Fig. 173 element 1731; Para. 0786). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Tsuge to use multiple current sources in the device disclosed by Kim/Chen/Yamamoto. The motivation would have been to allow the flow of current larger than the maximum one (Tsuge; Para. 0784). Yamamoto teaches adjusting drive current based on the gaze direction and folding angle. In combination, Chen/Kim/Yamamoto and Tsuge would teach a display device that would adjust the drive current based on a gaze angle by adjusting the multiple current sources. 

As to claim 17, Kim discloses the display device of claim 15, wherein the color shift executing circuit comprises a gyro sensor configured to sense a folding angle between the first display panel and the second display panel (Fig. 3B; Para. 0059-0062), and 
wherein the color shift executing circuit is configured to detect the first and second gaze angles
based on the folding angle between the first display panel and the second display panel (Para. 0070). 

As to claim 18, Kim discloses the display device of claim 15, wherein the color shift executing circuit is configured not to operate in an unfolded display mode in which a folding angle between the first display panel and the second display panel is 180° (Fig. 2A; Para. 0048; Figs. 4A-4C; Para. 0064-0066) or when an image is displayed on either the first display panel or the second display panel. 

Claims 8, 10, 13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Chen, Yamamoto and Tsuge as applied to claim 1 and 12 above, and further in view of Jeon et al. (US 2019/0051230 A1, hereinafter “Jeon”).

 	As to claim 8, Kim/Chen/Yamamoto/Tsuge discloses the method of claim 1 (see above).
Kim/Chen/Yamamoto/Tsuge, however, do not expressly disclose wherein the performing the first color shifting operation comprises: 
determining a compensated red color luminance, a compensated green color luminance, and a
compensated blue color luminance by applying the first weighted values to the red color luminance, the green color luminance, and the blue color luminance of the first display panel according to the first RGB luminance ratio;  
adjusting first currents flowing through organic light-emitting elements of red color display
pixels of the first display panel to implement the compensated red color luminance;  
adjusting second currents flowing through organic light-emitting elements of green color display
pixels of the first display panel to implement the compensated green color luminance; and 
adjusting third currents flowing through organic light-emitting elements of blue color display
pixels of the first display panel to implement the compensated blue color luminance. 
	However, Jeon (Fig. 10) teaches the method of claim 1, wherein the performing the first color shifting operation comprises: 
determining a compensated red color luminance, a compensated green color luminance, and a
compensated blue color luminance by applying weighted values to the red color luminance, the green color luminance, and the blue color luminance of the first display panel according to the first RGB luminance ratio (105; Para. 0064-0065);  
adjusting first currents flowing through organic light-emitting elements of red color display
pixels of the first display panel to implement the compensated red color luminance (Para. 0036; the current to the OLED depends on the data signal; Yamamoto discloses compensating for luminance difference by adjusting the current flowing through the OLEDs as discussed above);  
adjusting second currents flowing through organic light-emitting elements of green color display
pixels of the first display panel to implement the compensated green color luminance (Para. 0036; the current to the OLED depends on the data signal; Yamamoto discloses adjusting the current flowing through the OLEDs as discussed above); and 
adjusting third currents flowing through organic light-emitting elements of blue color display
pixels of the first display panel to implement the compensated blue color luminance (Para. 0036; the current to the OLED depends on the data signal; Yamamoto discloses adjusting the current flowing through the OLEDs as discussed above).
	It would have been obvious to one of ordinary skill in the art to simple substitute the OLED display of Jeon with the display device of Kim//Chen/Yamamoto/Tsuge. The result of such a substitution would have yielded predictable results. 
	The above rejection also applies to the similar method of claim 13. 

As to claim 10, Jeon teaches the method of claim 1, wherein the performing the second color shifting operation comprises: 
determining a compensated red color luminance, a compensated green color luminance, and a
compensated blue color luminance by applying the second weighted values to the red color luminance, the green color luminance, and the blue color luminance of the second display panel according to the second RGB luminance ratio (Fig. 10 element 105; Para. 0064-0065, similarly the compensated luminance can be calculated for the second display panel);  
adjusting first currents flowing through organic light-emitting elements of red color display
pixels of the second display panel to implement the compensated red color luminance (Para. 0036; the current to the OLED depends on the data signal; Yamamoto discloses adjusting the current flowing through the OLEDs as discussed above);  
adjusting second currents flowing through organic light-emitting elements of green color display
pixels of the second display panel to implement the compensated green color luminance (Para. 0036; the current to the OLED depends on the data signal; Yamamoto discloses adjusting the current flowing through the OLEDs as discussed above); and 
adjusting third currents flowing through organic light-emitting elements of blue color display
pixels of the second display panel to implement the compensated blue color luminance (Para. 0036; the current to the OLED depends on the data signal; Yamamoto discloses adjusting the current flowing through the OLEDs). 
 
As to claim 16, Kim discloses the display device of claim 15, wherein the color shift executing circuit comprises a face recognition sensor configured to sense a face of the viewer (Fig. 5a element 661; Para. 0070). 
Kim does not disclose an iris recognition sensor configured to sense an iris of the viewer, and 
wherein the color shift executing circuit detects the first and second gaze angles based on a gaze
direction of the face sensed by the face recognition sensor and a location of the iris sensed by the iris
recognition sensor. 
However, Jeon teaches an iris recognition sensor configured to sense an iris of the viewer (Fig. 10 element 101; Para. 0062), and 
wherein the color shift executing circuit detects the first and second gaze angles based on a gaze
direction of the face sensed by the face recognition sensor and a location of the iris sensed by the iris
recognition sensor (Para. 0062-0063). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Jeon to include an iris scanner in the device disclosed by Kim. The motivation would have been to calculate the viewing angle of the user (Jeon; Para. 0062).  

As to claim 19, Kim/Chen/Yamamoto/Tsuge discloses the method of claim 15 (see above).
Kim/Chen/Yamamoto/Tsuge, however, do not expressly disclose wherein the color shift executing circuit is configured to determine a compensated red color luminance, a compensated green color luminance, and a compensated blue color luminance by applying the first weighted values to the red color luminance, the green color luminance, and the blue color luminance of the first display panel according to the first RGB luminance ratio, to adjust first currents flowing through organic light-emitting elements of red color display pixels of the first display panel to implement the compensated red color luminance, to adjust second currents flowing through organic light-emitting elements of green color display pixels of the first display panel to implement the compensated green color luminance, and to adjust third currents flowing through organic light-emitting elements of blue color display pixels of the first display panel to implement the compensated blue color luminance.
However, Jeon (Fig. 10) teaches the display device of claim 15, wherein the color shift executing circuit is configured to determine a compensated red color luminance, a compensated green color luminance, and a compensated blue color luminance by applying first weighted values to the red color luminance, the green color luminance, and the blue color luminance of the first display panel according to the first RGB luminance ratio (105; Para. 0064-0065);  
to adjust first currents flowing through organic light-emitting elements of red color display pixels of the first display panel (Para. 0065; Yamamoto discloses adjusting the current flowing through the OLEDs as discussed above);  
to adjust second currents flowing through organic light-emitting elements of green color display pixels of the first display panel to implement the compensated green color luminance (Para. 0065; Yamamoto teaches adjusting the current flowing through the OLEDs as discussed above); and 
to adjust third currents flowing through organic light-emitting elements of blue color display pixels of the first display panel to implement the compensated blue color luminance (Para. 0065; Yamamoto teaches adjusting the current flowing through the OLEDs as discussed above). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Jeon to compensate individually for red, green and blue data in the device disclosed by Kim/Fuji/Chen. The motivation would have been to reduce color deviations in the display device (Jeon; Para. 0063).  

As to claim 20, Jeon (Fig. 10) teaches the display device of claim 15 wherein the color shift executing circuit is configured to determine a compensated red color luminance, a compensated green color luminance, and a compensated blue color luminance by applying the second weighted values to the red color luminance, the green color luminance, and the blue color luminance of the second display panel according to the second RGB luminance ratio (Fig. 10 element 105; Para. 0064-0065, similarly the compensated luminance can be calculated for the second display panel);  
to adjust first currents flowing through organic light-emitting elements of red color display
pixels of the second display panel to implement the compensated red color luminance (Para. 0036; the current to the OLED depends on the data signal; Yamamoto discloses adjusting the current flowing through the OLEDs as discussed above);  
to adjust second currents flowing through organic light-emitting elements of green color display
pixels of the second display panel to implement the compensated green color luminance (Para. 0036; the current to the OLED depends on the data signal; Yamamoto discloses adjusting the current flowing through the OLEDs as discussed above); and 
to adjust third currents flowing through organic light-emitting elements of blue color display
pixels of the second display panel to implement the compensated blue color luminance (Para. 0036; the current to the OLED depends on the data signal; Yamamoto discloses adjusting the current flowing through the OLEDs as discussed above). 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
McLaughlin (US 2016/0055617 A1) discloses adjusting the luminance of the display based on a viewing angle (Fig. 6). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625